

115 HR 504 IH: To amend title 36, United States Code, to require that the POW/MIA flag be displayed on all days that the flag of the United States is displayed on certain Federal property.
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 504IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Lance introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to require that the POW/MIA flag be displayed on all days
			 that the flag of the United States is displayed on certain Federal
			 property.
	
 1.Days on which the POW/MIA flag is displayed on certain Federal propertySection 902 of title 36, United States Code, is amended— (1)by striking subsection (c) and inserting the following new subsection:
				
 (c)Days for Flag DisplayFor the purposes of this section, POW/MIA flag display days are all days on which the flag of the United States is displayed.;
 (2)in subsection (d)(1) by striking Capitol and inserting U.S. Capitol; (3)in subsection (d)(2) by striking White House and inserting U.S. White House; and
 (4)in subsection (e) by striking Capitol each place it appears and inserting U.S. Capitol. 